     6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 1 of 16


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

    (1) JAMES LEGROS, SR. and            )
    (2) JACQUELINE MILIOTO, as next      )
        friend to D.M., a minor, as next of kin
                                         )
         of JAMES LEGROS, JR., deceased, )
                                         )
                      Plaintiffs,        )
                                         )
        vs.                              )              Case No. 18-CIV-261-RAW
                                         )
    (1) BOARD OF COUNTY                  )
        COMMISSIONERS FOR                )
        CHOCTAW COUNTY;                  )
    (2) TERRY PARK, in his Individual    )
        and Official Capacities;         )
    (3) EDNA CASEY, in her Individual    )
        and Official Capacities;         )
    (4) SCHONNA SMITH, in her Individual )
        Capacity;                        )
    (5) JEFFERY EPLEY, in his Individual )
        Capacity;                        )
    (6) STEWART STANFIELD, in his        )
        Individual Capacity;             )
    (7) ZACH DILLISHAW, in his           )
        Individual Capacity;             )
    (8) DEBORA CLAY, in her Individual   )
        Capacity;                        )
                                         )
                      Defendants.        )

      PLAINTIFFS’ MOTION FOR LEAVE TO FILE SECOND AMENDED
    COMPLAINT TO SUBSTITUTE JAMERS LEGROS, SR. AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF JAMES LEGROS, JR. AS A PLAINTIFF

        COMES NOW PLAINTIFFS, by and through their counsel of record, respectfully

request this Court to grant Plaintiffs leave to file a Second Amended Complaint to substitute

James Legros, Sr. as Personal Representative of the Estate of James Legros, Jr. (“Estate”), as

Plaintiff in this case:
 6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 2 of 16


1. This case arises out of the arrest, detention and in-custody death of James

   Legros, Jr. by the Choctaw County Sheriff’s Department.

2. The Plaintiffs in this case are James Legros, Sr. and Jacqueline Milioto as next

   friend to Darien Milioto. James Legros, Sr. is the father of James Legros, Jr. D.M.

   is the biological child of James Legros, Jr. Collectively, they are the only known

   heirs of James Legros, Jr.

3. Plaintiffs originally filed this case in the District Court of Choctaw County, State

   of Oklahoma, alleging claims under state law only including claims under the

   Oklahoma Governmental Tort Claims Act (“OGTCA”). Plaintiffs filed the case

   as “next of kin” of James Legros, Sr. (Ex. 1, Petition).

4. Plaintiffs’ OGTCA notice listed “James Legros, Sr., Estate of James Legros, Jr.

   Jackie Milioto on behalf of D.M., a minor” as claimants. (Ex. 2, Notice of

   Claim).

5. Prior to removal to this Court, Plaintiffs filed their Amended Petition in State

   Court on August 1, 2018. (Ex. 3, Amended Petition; see also Doc. 3, Exhibit

   28). In the Amended Petition, Plaintiffs alleged, for the first time, claims for

   deprivation of constitutional rights pursuant to 42 U.S.C. § 1983.

6. Plaintiff, James Legros, Sr., performed substantially the same function as a

   “personal representative.” He collected his son’s belongings, dealt with his son’s

   affairs, organized his son’s funeral, and did all other tasks incidental the

   management of his son’s estate.


                                            2
 6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 3 of 16


7. However, no official probate proceeding had been filed for James Legros, Jr.;

   therefore James Legros, Sr. was not, at the time of filing Plaintiffs’ Petition and

   Amended Petition, a court-appointed “personal representative” for the Estate of

   James Legros, Jr.

8. Plaintiffs first became aware of their mistake when reading Defendants Casey

   and Smith’s Settlement Conference Statement, produced to Plaintiffs on August

   22, 2019, wherein the Defendants stated Plaintiffs lacked standing, citing to Berry

   v. City of Muskogee, 900 F.2d 1489, (10th Cir. 1990). Plaintiffs immediately began

   the process of substituting the Estate as Plaintiff, first contacting Defendants’

   attorney, Jessica Dark, on August 23, 2019.

9. Plaintiff James Legros, Sr. has since filed a probate proceeding requesting that

   James Legros, Sr. be named the personal representative of the Estate of James

   Legros, Jr. The hearing to appoint James Legros, Sr. as personal representative is

   set for September 24, 2019. (Exhibit 4, Notice of Hearing). However, because

   all heirs of James Legros, Jr. consent to the appointment of James Legros, Sr. as

   personal representative, Judge Welch, of the District Court of Oklahoma, has

   stated that he will sign the Letters of Administration at an earlier date.

10. Plaintiffs request leave to amend in order to substitute James Legros, Sr. as the

   Personal Representative of the Estate of James Legros, Jr. as a party to this case.

11. Plaintiffs did not engage in deliberate tactical maneuvering by failing to initially

   prosecute this action in the name of the Estate. Plaintiffs identified and

   Defendants have deposed all potential beneficiaries of the Estate. Further,
                                             3
     6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 4 of 16


       Defendants have been aware of all damages claimed, including that should have

       been claimed by the Estate.

   12. Granting Plaintiffs’ request to amend their petition will neither unfairly prejudice

       Defendants; nor cause in delay in this matter. The causes of action, allegations,

       defendants and damages sought will all stay the same. This is a purely technical

       change to properly name the Estate as the real party in interest.

   13. The deadline to amend was December 27, 2018, unless good cause is shown.

   14. All Defendants object to Plaintiffs’ request to amend. The basis of Defendants’

       objections is that the request is “untimely and violates the statute of limitations.”

       (Exhibit 5, Emails from Defendants’ counsel).

   15. A copy of the proposed Second Amended Complaint is attached as Exhibit 6.

                              ARGUMENT AND AUTHORITY

       As noted by the Tenth Circuit in Berry v. City of Muskogee, Okl., § 1983 claims should be

“a survival action, brought by the estate of the deceased victim, in accord with § 1983's express

statement that the liability is ‘to the party injured.’” Berry, 900 F.2d 1489, at 1506–07, (10th Cir.

1990), citing 42 U.S.C. § 1983. In this case, Plaintiffs’ claims were initially brought by James

Legros, Sr. and Jacqueline Milioto as next friend of D.M., a minor, as “next of kin.”

Collectively, they are Legros, Jr.’s only known heirs to James Legros, Jr.’s estate.

       While Plaintiffs always intended to seek redress for damages to Legros, Jr., who, as

stated in Berry, was the party injured, Plaintiffs seek leave from this Court to substitute “James

Legros, Sr., as the Personal Representative of the Estate of James Legros, Jr.” as Plaintiff so as

to clearly and unequivocally comply with Berry. In making this request, Plaintiffs do not seek to
                                                 4
      6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 5 of 16


change any of the claims, allegations, defendants or damages. Plaintiffs seek only to change the

style of the case to accurately reflect that it is brought on behalf of the Estate of James Legros,

Jr.

       Pursuant to Rule 15 of the Federal Rules of Civil Procedure, after a responsive pleading

has been served, the parties may amend their pleading only with leave of court. In order to

safeguard the opportunity of plaintiffs to test their claims on the merits, however, Rule 15(a)

provides that leave is to be freely given when justice requires. Bauchman for Bauchman v. West

High School, 132 F.3d 542, 559 (10th Cir. 1997). A “liberal, pro-amendment ethos dominates the

intent and judicial construction of Rule 15(a).” 3 James Wm. Moore et al., Moore's Federal

Practice, § 15.14 [1] (3d ed). Although the determination of whether to grant or deny leave to

amend is within the discretion of the court, LeaseAmerica Corp.v. Eckel, 710 F.2d 1470.73 (10th

Cir. 1983), leave to amend should ordinarily be granted absent substantial reason to deny. See

Foman v. Davis, 371 U.S. 178, 182-83 (1962).

       Regarding motions to amend in order to substitute the real party in interest as a plaintiff,

courts “may not dismiss an action for failure to prosecute in the name of the real party in

interest until, after an objection, a reasonable time has been allowed for the real party in interest

to ratify, join, or be substituted into the action.” Fed. R. Civ. P. 17(a)(3).

       The purpose of the rule is ‘to prevent forfeiture of a claim when an honest mistake was
       made.’” Goodman v. United States, 298 F.3d 1048, 1054 (9th Cir. 2002); see also 6A Charles
       Alan Wright et al., Federal Practice and Procedure § 1555 (3d ed. 2017) (noting the “judicial
       tendency to be lenient when an honest mistake has been made in selecting the proper
       plaintiff”). This is consistent with our longstanding policy in favor of deciding cases on
       the merits. See, e.g., Dahl v. City of Huntington Beach, 84 F.3d 363, 366 (9th Cir. 1996);
       Russell v. Cunningham, 279 F.2d 797, 804 (9th Cir. 1960).


                                                   5
     6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 6 of 16


Jones v. Las Vegas Metro. Police Dep't, 873 F.3d 1123, 1128 (9th Cir. 2017). In that regard, courts

have been exceedingly lenient, finding only on the rarest of occasions factors which

substantially justify a reason to deny. Some circuits require a party seeking to substitution

demonstrate an “understandable” mistake in naming the incorrect party plaintiff. Esposito v.

United States, 368 F.3d 1271, 1276 (10th Cir. 2004), citing See, e.g., Wieburg v. GTE SW Inc., 272

F.3d 302, 308 (5th Cir.2001).

       In [the Tenth Circuit], however, we have never required a plaintiff seeking substitution
       to show that his mistake was “understandable” in addition to being “honest.” Instead,
       our cases focus primarily on whether the plaintiff engaged in deliberate tactical
       maneuvering (i.e. whether his mistake was “honest”), and on whether the
       defendant was prejudiced thereby. See, e.g., Scheufler, 126 F.3d at 1270 (upholding
       district court's joinder of real party in interest because plaintiff's failure to include certain
       parties “was not the result of some tactic designed to prejudice defendant” and “there
       has been no tangible showing that defendant was prejudiced by the joinder”); Metro.
       Paving, 439 F.2d at 306 (permitting substitution of corporations for joint venture where
       “it was clear from the outset that the three corporations were the real parties in interest”
       and “there was no prejudice to the defendant,” even though applicable statute of
       limitations had run at time of substitution).

Esposito, at 1276 (finding district court abused its discretion in denying substitution)(Emphasis

added). The Tenth Circuit’s opinion in Metropolitan Paving suggests that even a mistake that

should have been patently obvious does not foreclose a later substitution, so long as the

plaintiff did not act in bad faith and the defendant has not been prejudiced thereby. Id. (Citation

omitted). Accordingly, Esposito mandates substitution unless Defendants can show Plaintiffs

made a deliberate, bad faith, tactical maneuver and Defendants were prejudiced thereby.




                                                  6
       6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 7 of 16


  I.    PLAINTIFFS DID NOT MAKE A DELIBERATE, BAD FAITH, TACTICAL
        MANEUVER

        Esposito provides guidance as to what constitutes a deliberate tactical maneuver. Citing to

the Advisory Committee Notes to the 1966 Amendment to Rule 17, the Esposito Court

provided the following example of an impermissible substitution:

        It does not mean, for example, that, following an airplane crash in which all aboard were
        killed, an action may be filed in the name of John Doe (a fictitious person), as personal
        representative of Richard Roe (another fictitious person), in the hope that at a later time
        the attorney filing the action may substitute the real name of the real personal
        representative of a real victim, and have the benefit of suspension of the limitation
        period.... It is, in cases of this sort, intended to insure against forfeiture and injustice—in
        short, to codify in broad terms the salutary principle of [Levinson ] and [Link Aviation ].

Esposito, 368 F.3d at 1276. In the example provided, the filing attorney, attempted to use

substitution to “have the benefit of suspension of the limitation period.” No such tactics can be

shown in the instant case. Defendants can point to absolutely no evidence that Plaintiffs acted

deliberately or in bad faith.

        According to Esposito, denial of a motion to substitute is an abuse of discretion unless

Plaintiffs’ explanation is “so inexplicable and irrational as to raise the inference that it was

not an ‘honest’ mistake.” Id. (Emphasis added). at 1277. Here, Plaintiffs’ explanation is an

honest mistake. Plaintiffs always intended their action to be on behalf of the Estate. In fact,

when Plaintiffs sent their OGTCA Notice of Claim, (Ex. 2), Plaintiffs listed the “Estate of

James Legros, Jr.” as a claimant. However, when filing the case, Plaintiffs mistakenly relied

upon 12 O.S. § 1054. Title 12, Section 1054 of the Oklahoma Statutes is part of a chapter of

Oklahoma statutes entitled “Survival and Abatement of Actions.” Title 12 O.S. § 1054

provides:

                                                   7
     6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 8 of 16


       In all cases where the residence of the party whose death has been caused as set forth in
       the preceding section of this article is at the time of his death in any other state or
       territory, or when, being a resident of this state, no personal representative is or has
       been appointed, the action provided in the said section may be brought by the widow,
       or where there is no widow, by the next of kin of such deceased.

12 O.S. § 1054. Legros, Jr. was, at the time of his death, a resident of “any other state or

territory” and had “no personal representative” appointed. As such, § 1054 authorized certain

actions on Legros, Jr.’s behalf to be bought “by the next of kin of such deceased.” Mistakenly,

believing that § 1054 applied to “survival” actions 1 as indicated in the chapter title, including

actions under § 1983, see, Berry, supra. (stating § 1983 claims should be a survival action), as

well as wrongful death actions, Plaintiffs filed this action “as next of kin” of Legros, Jr.

       Because Plaintiffs, who are the beneficiaries of the Estate, have been identified and

disclosed to Defendants since day one, Plaintiffs, unlike the Advisory Committee example

described in Esposito, gained no tactical advantages by filing as “next of kin.” Moreover, the

causes of action, allegations, defendants and damages sought will all stay the same. This is a

purely technical change to properly name the Estate as the real party in interest. Metro. Paving

Co. v. Int'l Union of Operating Engineers, 439 F.2d 300, 306 (10th Cir. 1971)(allowing substitution

where “change is merely formal and in no way alters the known facts and issues on which the

action is based.”); Stone v. Estate of Sigman, 1998 OK CIV APP 173, ¶¶ 18-20, 970 P.2d 1185,

1189, (“When an action is commenced by a party not having the right or capacity to sue,

substitution of the proper party is liberally permitted when the cause of action is unchanged

and the substituted party bears some relationship to the original party.).


1
 Oklahoma’s survival statute is 12 O.S. § 1051, and is part of the same title and chapter as the statute
(12 O.S. § 1054) relied upon by Plaintiffs.
                                                  8
     6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 9 of 16


       Plaintiffs also alleged a wrongful death claim pursuant to the OGTCA. The Estate

appears to be the proper party to bring that claim as well. In Bard v. Bd. of Cty. Commissioners of

Cty. of Oklahoma, the Honorable Joe Heaton of the Western District of Oklahoma faced similar

circumstances. Bard, No. CIV-07-422-HE, 2007 WL 9711128 (W.D. Okla. Oct. 9,

2007)(Exhibit 7). In Bard, David Bard, filed an action as the spouse of Somar Bakar and father

of their minor children, for the death of Bakar, who committed suicide while in custody of the

Oklahoma County jail. Id. at *1. Like this case Bard asserted claims under § 1983 and state law.

Id. Defendant filed a motion to dismiss claiming that Bard was not proper “claimant” under the

provisions of the OGTCA.2 Id. “[T]he pertinent provision of the [OGTCA] states that in the

case of death a notice of claim may only be filed by ‘an administrator, special administrator or a

personal representative….’” Id., citing 51 Okla. Stat. 152(4)(c), now (152(5)(c)). According to

defendant, Bard did not fall within any of the categories listed in § 152 —he is neither the

administrator, special administrator nor the personal representative of the decedent's estate. Id.

       Judge Heaton, relying on the Oklahoma Supreme Court decision in Calvert v. Tulsa Public

Schools, 932 P.2d 1087 (Okla. 1996) (superceded by statute on other grounds), allowed Bard’s

claim to proceed. Bard, at *2. Relaying the holding in Calvert, Judge Heaton’s decision writes:

       In Calvert v. Tulsa Public Schools, the Oklahoma Supreme Court considered who could be
       considered a “personal representative” for purposes of the Governmental Tort Claims
       Act. …The trial court granted summary judgment in favor of the school, finding that
       only an administrator or personal representative could sue under the Act and that the
       parents lacked that status until after the applicable limitations period had passed. The
       Oklahoma Supreme Court reversed.


2
 While Defendants in this case filed no motions to dismiss, Plaintiffs now anticipate future motions
regarding Plaintiffs’ standing to not only sue under § 1983, but also to allege claims under the OGTCA.
Substitution is also necessary for this reason, and Bard is therefore persuasive and instructive.
                                                     9
          6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 10 of 16


            In determining whether the parents were “claimants” under § 152(4)(c) and, thus,
            entitled to sue the school, the court looked to 58 Okla. Stat § 11 for a definition of the
            term “personal representative.” Because that statute “defines ‘personal representative’ to
            include not only persons serving as executors, administrators, conservators,
            administrators with will annexed and guardians, but also ‘persons who perform
            substantially the same function under the law governing their status,’” the court
            concluded that “personal representative” includes court-appointed representatives, but
            also “embraces those persons serving in a similar function under the law as those who
            were court-appointed.” While the court agreed “that court-appointment is the preferable
            way to proceed in order to be a personal representative,” it held “that, in light of the fact
            that the individuals in question were the parents of the deceased minor and were later
            appointed as personal representatives, [that was] sufficient to fall within the definition of
            Section 11.”

Bard, at *2 (Internal citations omitted)3. Like Bard, “[w]hile it would have been preferable for

[James Legros, Sr.] to have already obtained official status as the personal representative of the

decedent's estate, the court [should find] that his situation is sufficiently similar to that of the

parents in Calvert, to allow him to file suit under the Act [and §1983] for [Legros, Jr.’s] death.”

Id.

    II.     DEFENDANTS WILL SUFFER NO PREJUDICE FROM SUBSTITUTION

            Defendants will likely claim that substitution causes them undue prejudice, however, it is

in the interest of Defendants for these claims to be prosecuted by the appropriate party. See,

Advisory Committee Notes to the 1966 Amendment to Fed. R. Civ. P 17 (“[T]he modern

function of the rule in its negative aspect is simply to protect the defendant against a

subsequent action by the party actually entitled to recover, and to insure generally that the


3
  Calvert v. Tulsa Pub. Sch., Indep. Sch. Dist. No. 1 of Tulsa Cty., 1996 OK 106, 932 P.2d 1087, 1089-90
(“While we agree that court-appointment is the preferable way to proceed in order to be a personal
representative, we hold that, in light of the fact that the individuals in question were the parents of the
deceased minor and were later appointed as personal representatives, this is sufficient to fall within the
definition of Section 11. …Our resolution of the first issue permits the Calverts to continue with their
claim, regardless of when they became the court-appointed personal representatives.”).
                                                        10
    6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 11 of 16


judgment will have its proper effect as res judicata.”). In Esposito, the Tenth Circuit noted that

“the typical grounds for prejudice are absent since the [defendant] had actual notice of Mrs.

Esposito’s claim against it once she filed an administrative tort claim.” Esposito, 368 F.3d at

1278.

        Esposito did, on remand, however, allow the trial court to consider one area of potential

undue prejudice. In Esposito, the deceased was originally the only named plaintiff. Mrs. Esposito,

the surviving spouse and to-be substituted personal representative, was not a plaintiff at all

prior to the request for substitution. On this basis, the Court permitted the trial court to

consider the prejudicial effect, if any, of adding Mrs. Esposito as a plaintiff late into the

litigation. That concern does not exist in the instant case. Unlike Esposito, James Legros, Sr. has

always been a named plaintiff. See, Metro. Paving Co., 439 F.2d at 306 (“Since it was clear from

the outset that the three corporations were the real parties in interest in this matter, there was

no prejudice to the defendant in granting the motion to amend. The fact that an applicable

statute of limitations may have run before the real parties were substituted is not significant

where the change is merely formal and in no way alters the known facts and issues on which

the action is based.”). The only change Plaintiffs seek is the capacity in which James Legros, Sr.

is named.

        Defendants claim that request is untimely. However, Defendants cannot show that any

delay actually caused the unfair prejudice. While it is true that the deadline to amend has passed,

Rule 17 allows Plaintiffs a reasonable time to substitute after an objection is made. Fed. R. Civ.

P. 17(a). Here, Defendants never filed an objection (i.e., motion to dismiss). Instead, Plaintiffs

realized their mistake and Defendants (potential) objection after reading Defendants’ settlement
                                                11
    6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 12 of 16


conference statement, produced to Plaintiffs on August 22, 2019. Plaintiffs immediately began

the process of correcting this mistake, starting with contacting Defendants’ attorney on August

23, 2019 to discuss substitution.

       As discussed in Suda v. Weiler Corp., Plaintiffs’ motion to substitute is not untimely:

       Weiler first raised the real party in interest issue in its answer filed on November 22,
       2006, along with a multitude of other defenses. Because Suda was not automatically
       expected to file responses to all the other defenses which were raised in the answer, it
       was reasonable that Suda did not respond specifically to the real party in interest
       objection before it was raised by motion. Weiler's counsel conducted a deposition of
       Suda on September 6, 2007, and gathered information about Suda's insurance policy and
       the settlement with Simplot. Weiler filed the instant motion to dismiss on October 12,
       2007, and Suda responded a short time later, on October 26, 2007, seeking substitution
       of Nodak Mutual. Suda certainly responded within a reasonable time after Weiler filed
       the motion to dismiss, and the Court finds it would be improper to dismiss Suda's
       claims based on his failure to act in response to Weiler's answer and the January letter
       from Weiler's counsel.

Suda, 250 F.R.D. 437, 441 (D.N.D. 2008). Here, Plaintiffs acted within a day of realizing their

mistake, and filed this motion within a week. Like Suda, Plaintiffs response was in compliance

with Rule 17.

       Regarding the alleged untimeliness of the amendment, the ultimate issue still comes back

to whether said untimeliness caused or will cause Defendants undue prejudice. Here, none can

be shown. Plaintiffs requested amendment will not change the evidence, causes of action or

damages. Haceesa v. United States, No. CIV 99-60 LH/RLP-ACE, 2000 WL 36739942, at *2

(D.N.M. Mar. 6, 2000). “The search for truth in this case will not be impaired by loss of

evidence because the proposed amendment adds no new claims but will merely officially make

the Personal Representative a party to this lawsuit…”)(Exhibit 8). Further, it will not delay any




                                               12
       6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 13 of 16


proceedings including the jury trial. As such, leave to amend “shall be freely given when justice

so requires.” Id. citing, Fed. R. Civ. P. 15 (a).

         On the other hand, failure to grant Plaintiffs request for amendment will cause great

harm to Plaintiffs, including potential “forfeiture of just claims of the statutory beneficiaries, in

this instance [Legro’s Jr.’s father] and minor daughter.” Id. Defendants will suffer no undue

prejudice by granting the amendment nor will the amendment cause any delay. However,

Plaintiffs will suffer prejudice if the Court denies this request. Accordingly, this Court should

allow the proposed substitution.

III.     SUBSTITUTION RELATES BACK TO THE ORIGINAL FILING

         Defendants also argue that substitution is futile because it violates the statute of

limitations. Presumably, Defendants will argue that because James Legros, Sr. lacked capacity to

sue prior the expiration of the statute of limitations, his substitution after the statute of

limitations is too late. This argument is not supported by the law.

         In Esposito, the Tenth Circuit held that substitution related back to the filing of the

original lawsuit.

         We do, however, find support in the federal rules for permitting substitution
         notwithstanding Mr. Esposito's lack of capacity at the time the suit was filed. As the
         district court pointed out, nothing in Rule 17(a) requires that the original plaintiff have
         capacity to sue. The fact is, Rule 17(a) does more than merely provide a relation back
         principle. It provides that substitution “shall have the same effect as if the action
         had been commenced in the name of the real party in interest.” Fed.R.Civ.P. 17(a)
         (emphasis added). Rule 17(a) is designed to prevent forfeitures, and as such must be
         given broad application. See Fed.R.Civ.P. 17 advisory committee's notes (1966
         Amendment) (stating Rule 17(a) is “intended to insure against forfeiture and injustice”
         by codifying “in broad terms” prior law permitting substitution notwithstanding running
         of limitations statute). We conclude that Mr. Esposito's lack of capacity at the time the
         suit was filed does not prevent the substitution from relating back to the date the suit
         was filed under Rule 17(a).
                                                    13
     6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 14 of 16


Esposito, 368 F.3d at 1277–78; see also, Boston Ave. Management, Inc. v. Associated Resources, Inc.,

Okla., 152 P.3d 880 (2007)(“[I]ts main thrust is to allow correction in parties after the statute of

limitation has run, despite the valid objection that the original action was not brought by the

real party in interest.”); Stone v. Estate of Sigman, 1998 OK CIV APP 173, ¶¶ 18-20, 970 P.2d

1185, 11894, Ripley v. Childress, 695 F.Supp. 507, 509 (D.N.M. 1988) (“once a claim has been

asserted within the limitation period, the purpose of the statute of limitations has been realized:

giving timely notice that litigation arises from a particular transaction or occurrence.”).

                                           CONCLUSION

        The failure of Plaintiffs to file this action in the name of the Estate was not a deliberate,

bad faith, tactical maneuver. Plaintiffs gained no advantage. Further, because the beneficiaries

to the Estate have been known to Defendants since the outset and substitution does not

change the claims, allegations or damages, there is no undue prejudice to Defendants. Like

Esposito, supra., it would be a reversible abuse of discretion to deny Plaintiffs request to

substitute. For these reasons, Plaintiffs respectfully request leave to file a Second Amended

Complaint to name the Estate as the Plaintiff and real party in interest.




4
 “The timely filing of an action by the wrong party may be corrected by substitution of the correct
party after expiration of the statute of limitations. Beal v. McCann, 1995 OK CIV APP 118, 910 P.2d
1099; see Price v. Estate of Anderson, 522 S.W.2d 690 (Tex.1975), treating the issue naming the estate, as a
correctable misnomer and holding that a timely filing interrupted the statute of limitations. See also Pitts
and Kreidler–Ashcraft Funeral Directors, Inc. v. Ashcraft, 586 S.W.2d 685, 698 (Tex.Civ.App.1979), wherein
the court ruled that naming an estate was a mistake of law that could be corrected.”

                                                    14
6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 15 of 16



                                       Respectfully submitted,

                                       LAIRD, HAMMONS, LAIRD, PLLC

                                       s/Chris Hammons
                                       Chris Hammons, OBA # 20233
                                       Jason M. Hicks, OBA# 22176
                                       1332 S.W. 89th Street
                                       Oklahoma City, OK 73159
                                       Telephone: (405) 703-4567
                                       Facsimile:    (405) 703-4061
                                       E-mail: chris@lhllaw.com
                                              jason@lhllaw.com
                                       ATTORNEYS FOR PLAINTIFFS




                                  15
     6:18-cv-00261-RAW Document 104 Filed in ED/OK on 08/29/19 Page 16 of 16


                                    CERTIFICATE OF MAILING
I hereby certify that on August 29, 2019, I electronically transmitted the attached document to
the Clerk of Court using the Electronic Case Filing System for filing. Based on the records
currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to
those registered participants of the ECF System.

Stephen L. Geries, OBA #19101
COLLINS, ZORN & WAGNER, P.C.
428 N.E. 50th Street, Second Floor
Oklahoma City, OK 73105
Telephone: (405) 524-2070
Facsimile: (405) 524-2078
Email: slg@czwlaw.com
Attorney for Defendant
Board of County Commissioners
For Choctaw County, and
Defendants Zach Dillishaw, Stewart Stanfield,
Jeffrey Epley and Terry Park in their individual capacity

Robert S. Lafferrandre
Randall J. Wood
Jessica L. Dark
PIERCE COUCH HENDRICKSON
BAYSINGER & GREEN, LLP
1109 North Francis Avenue
Oklahoma City, Oklahoma 73106
Telephone: (405) 235-1611
Facsimile: (405) 235-2904
Email: jdark@piercecouch.com
Attorneys for Defendants Smith and Clay

James L. Gibbs, II
GOOLSBY, PROCTOR, HEEFNER & GIBBS, PC
701 N. Broadway Avenue, Suite 400
Oklahoma City, OK 73102-6006
Telephone: (405) 524-2400
Facsimile: (405) 525-6004
Email: jgibbs@gphglaw.com
Attorney for Defendant, Edna Casey
                                   s/Chris Hammons
                                   CHRIS HAMMONS


                                                      16
